DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/17/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Akahori et al. (JP 2004-130585) in view of Werner et al. (WO 2011/145303).
Akahori et al. teach a method for:
preparing a coating material that contains ethyl acetate as the primary solvent thereof and has a solid content of 40 wt% (paragraphs 0013 and 0037), wherein the surface of the clear coat layer of a relatively high-gloss-level region is mixed with a relatively low-gloss-level region on the surface of the part (paragraph 0016), characterized in comprising 
a decorative layer-forming process of which the decorative layer is formed on the surface-layer of the part; 
a concave-convex part is formed on the surface of the decorative layer (paragraph 0026); 
applying a coating of the coating material as a clear layer using a bar coater (paragraph 0044).
Akahori et al. teach that the clear coat paint is sprayed onto the surface of the decorative layer by an atomization-coating machine. However, it would have been obvious to one of ordinary skill in the art that spraying the coating material is well known and, shown by Werner et al., as an alternative, one may employ spraying in lieu of bar coating (Werner: paragraph 0043). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akahori et al. in view of Werner et al. as applied to claim 1, further in view of Yagisawa (US 2009/0311517)
The teachings of claim 1 are as described above.
Although not taught by the prior art, it would have been obvious to one of ordinary skill in the art to apply a coating in which the discharge pressure from a liquid-discharging discharge nozzle is 0.01-0.098 MPa. If the ejection pressure is too low, the coating fluid can hardly be coated on the substrate with keeping uniform size of droplets; if the ejection pressure too high, the droplets are apt to become finer and a uniform film can hardly be formed (Yagisawa: paragraph 0011). 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akahori et al. in view of Werner et al. as applied to claim 1, further in view of Shimuzu et al. (JP 52-69943)
The teachings of claim 1 are as described above.
Although not taught by the prior art, it would have been obvious to one of ordinary skill in the art to, as Shimuzu et al. teach, to apply a coating in which the coating-material discharge rate is 30-120 cc/minute. 
8.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akahori et al. in view of Werner et al. as applied to claim 1, further in view of Takeuchi et al. (US 2011/0189445).
	The teachings of claim 1 are as described above.
With respect to claim 6, although not taught by the prior art, it would have been obvious to one of ordinary skill in the art to teach water pressure transfer printing of a decorative sheet, to provide a transfer product having unique appearance, that has a raised portion (Takeuchi: paragraphs 0002 and 0013). 
	With respect to claim 13, Takeuchi et al. teach that it would be implicit to provide an embossed decorative layer (Takeuchi: paragraph 0013).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akahori et al. in view of Werner et al. as applied to claim 1, further in view of Rively et al. (US 3701880)
	The teachings of claim 1 are as described above.
Although not taught by the prior art, Rively et al. teach that it would be implicit to provide a decorative layer patterned by a laser (column 1, lines 18-25; column 4, lines 30-43); the laser-etched surfaces inherently have a finish, without any further treatment such as staining.
Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745